Citation Nr: 0917025	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left great toe 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1974 to March 
1975, plus other periods of verified and unverified periods 
of active duty for training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claims for service 
connection.

In January 2008, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now ready for appellate disposition.


FINDINGS OF FACT

1.  A current left great toe disability is not causally or 
etiologically related to service. 

2.  There is no medical evidence of current hearing loss 
disability, as defined by 38 C.F.R. § 3.385.

3.  Bilateral tinnitus is not causally or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Service connection for a left great toe disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).  

2.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  Under the VCAA, when VA receives a claim, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim; that VA will seeks to 
provide; and that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in July 2003, October 2003, and 
April 2008 that fully addressed the entire notice element.  
The letters informed him of what evidence was required to 
substantiate his claims and of his and the VA's respective 
duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in April 2008, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits. 

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and other pertinent medical 
records, as well as providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran indicated in an 
August 2003 statement that he has not seen any medical 
professionals.  Partial service treatment records and service 
personnel records were located and associated with the file.  
There have been multiple attempts to retrieve the Veteran's 
records, however, it was noted that all efforts to obtain the 
records have resulted in a negative response, and any 
additional attempts would be futile.  VA examinations and 
opinions were obtained in October 2008 and January 2009.  
Therefore, the available medical evidence and records have 
been obtained in order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Left Great Toe 
Disability

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran is claiming entitlement to service connection for 
a left great toe disability.  He asserts he was injured 
during active duty.  As stated previously, complete service 
treatment records could not be located.  Under such 
circumstances, VA has a heightened obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski¸ 1 Vet. App. 365, 
367 (1991).  

The report of a medical examination conducted in February 
1975 for the purpose of the Veteran's release from active 
duty reflects that clinical evaluation of the Veteran's feet 
was normal.  His health was described as being good.  A 
summary of defects indicated that there were none.  He was 
found to be qualified for release from active duty.  

Similarly, the report of a periodic examination done in April 
1979 in connection with service in the Army National Guard 
reflects that clinical evaluation of the feet was again 
normal.  

The earliest post service medical evidence pertaining to a 
left great toe disorder is the VA examination report dated in 
October 2008.  The report shows that the Veteran stated his 
toe was injured during service when a heavy metal item fell 
on it.  He stated it was fractured and he was placed on light 
duty.  He asserted he had been having pain since the 
accident.  During the examination, it was noted that the 
Veteran had pain while standing, walking, and at rest.  There 
was no swelling, heat, redness, stiffness, fatigability, or 
weakness.  There was a lack of endurance while standing and 
walking.  Examination also revealed painful motion upon 
dorsiflexion and pressure along the medial side of the left 
foot.  There was objective evidence of tenderness to the 
medial side of the left foot and big toe.  An x-ray of the 
left foot revealed no identifiable fracture, subluxation, or 
other bony abnormality; however, a small inferior calcaneal 
spur was identified.  The examiner reported the Veteran's 
left great toe disability had a significant effect on the 
Veteran's occupation; it also prevented participation in 
sports, and mildly affected daily activities.  The examiner 
opined that the Veteran's current left great toe disability 
is as least as likely as not caused by or a result of the 
injury described as occurring during service.

The Veteran was afforded an additional VA examination in 
January 2009.  The Veteran reported being able to stand for 
one hour and the ability to walk one quarter of a mile.  The 
examiner noted there was evidence of painful motion and 
tenderness, with pain in the anterior portion upon 
dorsiflexion and plantar flexion of great toe.  The examiner 
opined that the Veteran's left great toe disability is as 
least as likely as not caused by or the result of the injury 
sustained in service.

Given the fact that his records could not be located, any 
information provided by the Veteran is afforded a heightened 
benefit of the doubt.  See Cuevas, supra; O'Hare v. 
Derwinski, supra.   Nevertheless, the Board finds that the 
history of sustaining a significant injury to the left toe 
with symptoms thereafter is contradicted by the available 
service medical records which clearly reflect that no 
disorder of the feet was present upon separation from 
service.  The lack of a disability shortly after service is 
confirmed by the examination conducted in connection with 
National Guard duty approximately four years after service.  
Indeed, there is no indication that this disability was 
diagnosed or treated for more than 30 years following his 
separation from service. See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  The 
Board is of the opinion that the contemporaneous examination 
reports from the 1970's have greater probative value than the 
contentions made many years later in support of a claim for 
monetary benefits.  The Board further finds that although the 
VA examiner gave an opinion which on its face supports the 
claim, the Board notes that this opinion was based on a 
history which the Board rejects.  In this regard, the 
examination report noted that the Veteran stated that he 
injured his foot in service and had been having pain since 
then.  However, that continuous pain is contradicted by the 
evidence discussed above.  An opinion based on an innacurate 
history has essentially no probative value.  See Kightly v. 
Brown, 6 Vet.App. 200 (1994).  For these reasons, the Board 
finds that a current left great toe disability is not 
causally or etiologically related to service.  Service 
connection for a left great toe disability is not 
established.  


III.  Entitlement to Service Connection for Bilateral Hearing 
Loss

As stated previously, under the relevant laws and 
regulations, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  In order to prevail on the issue 
of service connection on the merits, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  The Veteran asserts he was exposed 
to acoustic trauma during active duty.  As the Veteran's 
complete service treatment records could not be located, he 
is afforded a heightened benefit of the doubt.  See Cuevas, 
supra; O'Hare v. Derwinski, supra.  The Veteran's personnel 
records indicate his principal duty was a cannoneer.  
Providing the Veteran with the benefit of the doubt, acoustic 
trauma due to noise exposure is conceded, as such is 
consistent with the circumstances of the Veteran's service.  
See 38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's entrance examination from October 1974 showed 
normal hearing of 5 to 10 decibels (dB) in the range of 500 
Hertz to 4000 Hertz.  Normal hearing ranges from 0 to 20 dB 
in all frequencies, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  The separation examination in February 1975 showed 
an increase in hearing loss, but levels were still within 
normal limits, pursuant to Hensley, ranging from 10 to 20 dB 
for all frequencies.  Id.  

Additionally, a hearing test, conducted during a four year 
periodic examination in April 1979, revealed normal hearing, 
pursuant to Hensley, with ranges of 10 to 20 dB in all 
frequencies.

The Veteran was afforded a VA examination in January 2009.  
On the authorized audiological evaluation in January 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
15
LEFT
15
15
10
20
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner stated the Veteran had normal hearing 
bilaterally.

The medical evidence does not show that the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Where 
the medical evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of hearing loss, as defined by 38 C.F.R. § 
3.385.  In the absence of medical evidence of current hearing 
loss, the claim for service connection must be denied. 

In reaching this conclusion, the Board considered the 
Veteran's arguments in support of his assertions that he 
suffers from hearing loss and that this condition is related 
to his service and exposure to acoustic trauma.  However, the 
Veteran's opinion alone cannot substitute for a diagnosis by 
a medical professional.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

IV.  Entitlement to Service Connection for Tinnitus

The Veteran is also seeking entitlement to service connection 
for tinnitus.  As stated previously, noise exposure during 
service is conceded.

The Board notes that the Veteran's February 1975 separation 
examination is silent for tinnitus and that tinnitus was not 
claimed for a number of years after service.  

The Veteran was afforded a VA examination in January 2009.  
The Veteran gave a history of having tinnitus, and stated 
that he first noticed it in service.  The examiner noted that 
the Veteran did not demonstrate any current hearing loss 
during the examination and reported five years of 
occupational noise exposure.  Therefore, the examiner opined 
tinnitus was not likely caused by or a result of military 
noise exposure.

The Board also notes that the Veteran has never provided 
testimony or other statements to the effect that he had 
continuous symptomatology of tinnitus since service.  His 
statement in the VA examination report was simply that he 
first noticed tinnitus in service.  That statement alone does 
not establish continuity.  

For the foregoing reasons, the Board finds that bilateral 
tinnitus is not causally or etiologically related to service.  
Service connection for tinnitus is not established.  




ORDER

Service connection for a left great toe disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


